Title: From John Adams to Richard Rush, 3 February 1811
From: Adams, John
To: Rush, Richard



Quincy February 3d. 1811

I have read, my dear Sir, with great pleasure your elegant Eulogium, in your favour of the 27th of January on the Lectures and Character of our Minister in Russia. The Reviewers in our Boston Anthology and in the Portfolio of Philadelphia, wanting your Partiality in favour of the Man and his political Principles, have been more avaricious of their Praise, and more liberal in minute Criticisms. Not a few indeed of their Observations are just and are acknowledged by him to be so: but I think they have been very stingy in their applauses of the beauties of the Work, and very niggardly in their allowances for a Work produced in So Short a time, and amidst avocations of Business publick and private which necessarily occupied more than half his Time;
It is not likely they will ever be printed in England or sent over by any Friend to be reviewed in London or Edinbourg. They may be Sent by an Enemy, and if they should be, I expect Sneers and Sacasms and coarse Jokes in Abundance: though I would answer for it with my Life that neither their Blair nor their Ward are worth so much.
It is remarkable that Nothing of his has been published, with out producing Snarling abuse. His Travels in Silesia, were treated by the Scotts, with much Levity and with all their natural, characteristick, fastidious Antipathy to every Thing out of Scotland and especially to every Thing American.
Those Travels have been translated into German and into French; and reviewed and abused in both those Languages, as much nearly as they have been in English and Scottish. There is a disposition in all Europe, to vilify every Thing American, which originates at bottom from a Jealousy and Envy of this happy growing Country.
Having all my Lifetime been delighted with Poetry, tho’ no Poet, I cannot but esteem you the more, for your congenial Feelings and Taste. But in what Sense is Johnsons, offhand dictum of the Iliad, true.? It is like Humes, that The oration of Demosthenes for the Crown, is the most perfect of all human Compositions. Are the Works of Homer, taken all together, before the Works of Aristotle or Cicero, or Sir Isaac Newton or even Mr Lock? Are they before The Art of Navigation in all its Branches? Are they before Euclids Elements? We Should recollect too that the Works of Homer as We have them are not the Production of one Mind. Lycurgus made one Collection of the Scattered Rhapsodies of Homer; Solon made another; and Pysistratus, who though a Tyrant, was a Leo a Louis or a Napoleon for the Encouragement of Litterature, made a third, and a more solem Compilation of Homer. He assembled all the most learned Men in Greece, who had before them the Collections of Solon Lycurgus and all others, and they arranged them in their own Way and probably left out what they pleased and added what they chose corrected and amended According to the Taste the Manners and Religion of the Times. It was to become the Sacred Book, the standard of Religion for the Greeks. The Illiad therefore is not the Effort of one Mind, like Miltons Paradise Lost. And should you or I dare to Say that the Iliad even as we have it is a more perfect production of Mind that Milton?
I agree however that Homer is a Magazine of Arts, Science and Letters and a Nursery of Heroes and Statesmen, as well as of Philosophers and Moralists
Your observation on Burke and Chatham, are made with great Judgment and nice Discrimination. Burke never carried a Point, and Chatham, though vastly inferiour in Knowledge and rather a rational Minister than a wise one, Seldom failed, and even when he failed he always made a vast Impression.
Our Union is, or ought to be held a Sacred Thing. Upon this Principle I rejoiced in the Purchase of Louisiana, and thought it one of the wisest, though the boldest Measure of his Mr Jeffersons Administration. The Union could not have been preserved without it. The Tramontanes would have joined the English or The Spaniards or Set up an Independence, without it, for the Navigation of the Missisippi, as was as essential to their Welfare, as the Fisheries and Navigation in general to New England. In the Union I comprehended the Southern and Western States as much as the Northern and Eastern, and middle or intermediate States. It was and is the Duty of the President and Congress to cherrish equally the Interests of all. I confess however, that I had doubts whether the constitution had made Provisions sufficiently explicit to embrace the object and approved of my Sons Proposition to refer it to the States, who would then I doubt not have Sanctioned it:
Mr Quincy is very confident that the Convention had no Idea of Admitting into the Union any Countries without the Limits of the then thirteen States. I am not. That they had not a glimpse of Foresight of the Purchase of Louisiana or a moments contemplation of erecting new States beyond The Missisippi, I fully believe. But that they had no Eye to the Floridas, or to Canada and Nova Scotia, I am not so clear. Mr Quincy is too young to have a distinct Recollection of the State of Things in 1787. Our affairs with England were deeply embroiled; neither Party had fullfilled the Treaty of Peace. The English held a Chain of Forts and Garrisons all along our Frontier clearly within our Territory. The Negroes were not returned nor paid for. The old British Debts were not paid, and possitive Laws existed in almost all the States against their Recovery. A War with England was apprehended on both Sides. It was therefore Scarcely possible that the Convention should not have thought of Canada and Nova Scotia. But if they really meant to give Power to receive such States they ought to have been more explicit, and to have inserted more detailed Limitations and Restrictions.
Mr. Quincy is one of the fairest Characters, and most respectable Men in this Commonwealth. His Connections, his Fortune his Education and his Talents, may compare with the proudest Son of North America, without suffering very much. He speaks the Sense of his Constituents and is a faithful Representative. But his Constituents are the Town of Boston, once the very Nursery of Patriotism, but now I think deceived into too great a Partiality for England and too great a Fear of France.
In the Ardour of his Vis Rhetorica, I think he ventured beyond the Line of Prudence, in Some of his Expressions; but the Freedom of Debate is as Sacred as The Union: and though I think Mr Poindexters answer to him a very able one, he did neither Justice to his Cause nor to Mr Quincy by his uncourtly and unparliamentary Personalities against Mr Quincy and his Constituents. I have scarcely room to subscribe the Name of your Friend
John AdamsMrs. A. desires me to Say that She recollects you and your Brothers and Sisters with great Pleasure and with the Sentiments of uninterrupted Friendship for Six or Seven and thirty years, for the whole Family, to whom in all the Branches she wishes every Blessing
